DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination. 

Claim Objections
Claims 2, 9 and 16 is objected to because of the following informalities:
Applicant is claiming DLC in the claim 2. Applicant hasn’t specified or provided the full form of DLC is in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 . The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.  Claim(s) 1, 3, 5-8, 10, 12-15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (US 20210306177) in view of Nguyen (US 2002/0023077).

Regarding claim 1, Fredriksson teaches a computing device comprising:
a data reception circuitry configured to receive a digital message communicated via a controller area network (CAN) bus (see para 0068 “ the receiving communication node of the common control network then receives the communication packet having the CAN ID”);
a data storage unit configured to store a plurality of databases (see para 0071 “store the CAN identifiers …in a first database”; para 0072 “ transformed CAN identifiers are stored in the second database”)[ first database and second database are interpreted to be plurality of databases], wherein each of the plurality of databases stores a respective data table including a mapping of an original message identifier (ID) to a secret message identifier (ID) (see para 0075 “The way in which the second part of the message packet is changed can also take many forms. In one approach, several versions are stored in a lookup table such that changing the second part of the message packet is performed by switching to a different value in the lookup table. In another approach, the changing bits can be changes via application of an algorithm. Any algorithm that can change the bits can be suitable; although use of more advanced cryptography can be used in certain situations”)[ changing the second part of the message packet is performed by switching to a different value in the lookup table implies mapping of message in data table ]
a processing circuitry configured to:
read the digital message to detect a message ID (see para 0076 “ read message by just regarding the parameter identification part (i.e. open bit portion) of the CAN identifier”);
retrieve a secret message ID mapping table stored on a database( see para 0075 “The way in which the second part of the message packet is changed can also take many forms. In one approach, several versions are stored in a lookup table such that changing the second part of the message packet is performed by switching to a different value in the lookup table. In another approach, the changing bits can be changes via application of an algorithm. Any algorithm that can change the bits can be suitable; although use of more advanced cryptography can be used in certain situations”)[ since the second part of the message packet is switched to a different value from the lookup table and advanced cryptography can be used, it implies  the transformed / changed message is secret message ID] and
transmit a return message on the CAN bus, wherein the return message replaces the message ID with the secret message ID. (see para 0070 “transmits a reduced CAN ID having an 18-bit authentication field to the CAN transceiver 1950. The CAN transceiver 1950 then broadcast the communication packet having the reduced CAN ID and the authentication information to the receiving nodes 1972, 1974 “; see para 0082”eachnode changes the dynamic part int eh same way. The dynamic part may be changed with a number of alternative identifies stored in a lookup table”)

Fredriksson doesn’t teach read the digital message to detect a database ID; a database corresponding to the database ID.
Nguyen (US 2002/0023077) teaches read the digital message to detect a database ID (See para 0091 “a field 30F identifying the GDS database or database index name] ; a database corresponding to the database ID. ((See para 0091 “a field 30F identifying the GDS database or database index name”)[ identifying the database using the database index name implies there is database corresponding to the database index name]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the read the digital message to detect a database ID and the database corresponding to the database ID in the system of Fredriksson. The motivation is to retrieve data from database (Nyugen: See para 0005)

	Regarding claim 8, Fredriksson teaches receiving, by a data reception circuitry, a digital message communicated via a controller area network (CAN) bus (see para 0068 “ the receiving communication node of the common control network then receives the communication packet having the CAN ID”);
storing , in a data storage unit, a plurality of databases (see para 0071 “store the CAN identifiers …in a first database”; para 0072 “ transformed CAN identifiers are stored in the second database”)[ first database and second database are interpreted to be plurality of databases], wherein each of the plurality of databases stores a respective data table including a mapping of an original message identifier (ID) to a secret message identifier (ID) (see para 0075 “The way in which the second part of the message packet is changed can also take many forms. In one approach, several versions are stored in a lookup table such that changing the second part of the message packet is performed by switching to a different value in the lookup table. In another approach, the changing bits can be changes via application of an algorithm. Any algorithm that can change the bits can be suitable; although use of more advanced cryptography can be used in certain situations”)[ changing the second part of the message packet is performed by switching to a different value in the lookup table implies mapping of message in data table ]
reading, by a processing circuitry, the digital message to detect a message ID (see para 0076 “ read message by just regarding the parameter identification part (i.e. open bit portion) of the CAN identifier”);
retrieving, by a processing circuitry, a secret message ID mapping table stored on a database( see para 0075 “The way in which the second part of the message packet is changed can also take many forms. In one approach, several versions are stored in a lookup table such that changing the second part of the message packet is performed by switching to a different value in the lookup table. In another approach, the changing bits can be changes via application of an algorithm. Any algorithm that can change the bits can be suitable; although use of more advanced cryptography can be used in certain situations”)[ since the second part of the message packet is switched to a different value from the lookup table and advanced cryptography can be used, it implies  the transformed / changed message is secret message ID] and
transmitting, by a processing circuitry, a return message on the CAN bus, wherein the return message replaces the message ID with the secret message ID. (see para 0070 “transmits a reduced CAN ID having an 18-bit authentication field to the CAN transceiver 1950. The CAN transceiver 1950 then broadcast the communication packet having the reduced CAN ID and the authentication information to the receiving nodes 1972, 1974 “; see para 0082”eachnode changes the dynamic part int eh same way. The dynamic part may be changed with a number of alternative identifies stored in a lookup table”)
Fredriksson doesn’t teach reading, by a processing circuitry, the digital message to detect a database ID; a database corresponding to the database ID.
Nguyen (US 2002/0023077) teaches read the digital message to detect a database ID (See para 0091 “a field 30F identifying the GDS database or database index name] ; a database corresponding to the database ID. ((See para 0091 “a field 30F identifying the GDS database or database index name”)[ identifying the database using the database index name implies there is database corresponding to the database index name]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the read the digital message to detect a database ID and the database corresponding to the database ID in the system of Fredriksson. The motivation is to retrieve data from database (Nyugen: See para 0005).

Regarding claim 15, Fredricksson teaches a computing device (see para 0067 “a transmitting communication node 1870”) comprising:
a processing circuitry configured to:
store a message ID in an identifier field of a digital message (see para 0067 “ a transmitting communication node 1870 sends communication packet having a CAN ID”); and 
a database including a secret ID mapping table stored on the computing device( see para 0075 “The way in which the second part of the message packet is changed can also take many forms. In one approach, several versions are stored in a lookup table such that changing the second part of the message packet is performed by switching to a different value in the lookup table. In another approach, the changing bits can be changes via application of an algorithm. Any algorithm that can change the bits can be suitable; although use of more advanced cryptography can be used in certain situations”)[ since the second part of the message packet is switched to a different value from the lookup table and advanced cryptography can be used, it implies  the transformed / changed message is secret message ID]; and
a data transmission circuitry configured to transmit the digital message on a controller area network (CAN) bus. (see para 0070 “transmits a reduced CAN ID having an 18-bit authentication field to the CAN transceiver 1950. The CAN transceiver 1950 then broadcast the communication packet having the reduced CAN ID and the authentication information to the receiving nodes 1972, 1974 “; see para 0082”eachnode changes the dynamic part int eh same way. The dynamic part may be changed with a number of alternative identifies stored in a lookup table”).
Fredrikkson doesn’t teach store a database ID in a data field of the digital message, wherein the database ID identifies a database.
Nyugen teaches store a database ID in a data field of the digital message, wherein the database ID identifies a database. ((See para 0091 “a field 30F identifying the GDS database or database index name”)[ identifying the database using the database index name implies there is database corresponding to the database index name].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the read the digital message to detect a database ID and the database corresponding to the database ID in the system of Fredriksson. The motivation is to retrieve data from database (Nyugen: See para 0005).

Regarding claim 3, 10,  Fredriksson teaches the message ID is included in an identifier field of the digital message (See para 0067 “This packet has an arbitration field that may comprise of, for example, a first 11-bit identifier and a second 18-bit identifier”).
	
Regarding claim 5, 12, Fredriksson teaches the plurality of databases comprises sixteen databases. (see para 0071 “store the CAN identifiers …in a first database”; para 0072 “ transformed CAN identifiers are stored in the second database”)[ first database and second database are interpreted to be plurality of databases, further it’s a design choice to use exact sixteen databases for storage],

Regarding claim 6, 13, 19, Fredriksson teaches  wherein the digital message is a remote data frame. (see para 0055” a CAN message frame starts with the dominant SOF bit followed by the Identifier Field and one more bit (i.e., the RTR bit)”)

Regarding claim 7,14,  Fredriksson teaches the data reception circuitry is configured to receive the remote data frame periodically. (see para 0084 “This can be done in many different ways. The identifiers could be modified periodically or at every message”).

Regarding claim 20, Fredriksson teaches wherein the processing circuitry is further configured to: periodically generate a new digital message see para 0084 “This can be done in many different ways. The identifiers could be modified periodically or at every message”)., the new digital message including: the message ID in the identifier field of the new digital message(see para 0067 “ a transmitting communication node 1870 sends communication packet having a CAN ID”);; a subsequent database including a subsequent secret ID mapping table stored on the computing device see para 0075 “The way in which the second part of the message packet is changed can also take many forms. In one approach, several versions are stored in a lookup table such that changing the second part of the message packet is performed by switching to a different value in the lookup table. In another approach, the changing bits can be changes via application of an algorithm. Any algorithm that can change the bits can be suitable; although use of more advanced cryptography can be used in certain situations”)[ since the second part of the message packet is switched to a different value from the lookup table and advanced cryptography can be used, it implies  the transformed / changed message is secret message ID];; and wherein the data transmission circuitry is further configured to transmit the new digital message on the CAN bus. (see para 0070 “transmits a reduced CAN ID having an 18-bit authentication field to the CAN transceiver 1950. The CAN transceiver 1950 then broadcast the communication packet having the reduced CAN ID and the authentication information to the receiving nodes 1972, 1974 “; see para 0082”eachnode changes the dynamic part int eh same way. The dynamic part may be changed with a number of alternative identifies stored in a lookup table”).
Fredrikkson doesn’t teach and a subsequent database ID in a data field of the new digital message, wherein the subsequent database ID identifies a subsequent database
Nyugen teaches and a subsequent database ID in a data field of the new digital message, wherein the subsequent database ID identifies a subsequent database. ((See para 0091 “a field 30F identifying the GDS database or database index name”)[ identifying the database using the database index name implies there is database corresponding to the database index name].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the read the digital message to detect a database ID and the database corresponding to the database ID in the system of Fredriksson. The motivation is to retrieve data from database (Nyugen: See para 0005).

7. Claim(s) 2, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson  (US 20210306177) in view of Nguyen (US 2002/0023077) and further in view of Malbuchi (US 2015/0124597 A1)

Regarding claim 2,9,16, Fredriksson doesn’t teach wherein the database ID is included in a DLC field of the digital message.
 Malbuchi (US 20150124597 A1) teaches wherein the database ID is included in a DLC field of the digital message. (see para 0036 “identification information already allocated to the vehicle network is attached to data transmitted via the DLC” ).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the database ID is included in a DLC field in the system of Fredriksson. The motivation is to manage communication performed via a vehicle network (Malbuchi: See para 0001)

Regarding claim 17, Fredriksson doesn’t teach wherein the message ID corresponds to a vehicle feature included in a set of predetermined vehicle features.
Malbuchi teaches the message ID corresponds to a vehicle feature included in a set of predetermined vehicle features (See para 0080 “a data frame indicating a vehicle speed to be displayed on a speedometer”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine message ID corresponds to a vehicle feature in the system of Fredriksson. The motivation is to manage communication performed via a vehicle network (Malbuchi: See para 0001)

8. Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (US 20210306177) in view of Nguyen (US 2002/0023077) and further in view of Bansal (US 10606709 B1).

Regarding claim 4,11, 18,  Fredriksson doesn’t teach the database ID is a four-bit binary number.
Bansal (US 10606709 B1) teaches wherein the database ID is a four-bit binary number. ( see col 8 lines 45-47 “the database ID(s) (306A-306N) may each be represented through an alphanumeric string, or through a N-bit integer”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the database ID is a four-bit binary number in the system of Fredriksson. The motivation is to identify database (Bansal: See col 5 lines 40-41)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/           Examiner, Art Unit 2416         

/NOEL R BEHARRY/           Supervisory Patent Examiner, Art Unit 2416